Citation Nr: 1444952	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-17 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a stomach disorder claimed as ulcers, including as secondary to a service-connected anxiety disorder.

2.  Entitlement to service connection for sleep apnea.


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from November 1974 to July 1975.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, in support of her claims, the Veteran and her husband testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the electronic ("Virtual VA") portion of the file.

Some of the Veteran's VA treatment records also are being maintained electronically in Virtual VA, so all future consideration of these claims should take into account the existence of these electronic records.

The claims require further development before being decided on appeal, so the Board is remanding them to the Agency of Original Jurisdiction (AOJ).


REMAND

Private treatment records previously identified by the Veteran as potentially relevant are no longer available, so they could not be obtained and considered.  However, during her hearing she identified two additional treatment providers, so these records must be sought as well, especially since she indicated they will show a diagnosis of obstructive sleep apnea following a sleep study.  She reportedly since, as consequence, has been prescribed a continuous positive airway pressure (CPAP) machine to help her have uninterrupted breathing during her sleep.

And since she asserts that her stomach ulcers are secondary to her 
service-connected anxiety disorder, arrangements must be made for a VA compensation examination and opinion concerning this purported relationship.

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran to identify her current treatment providers for these claimed disabilities.  In particular, ask her to identify the treatment providers from St. James, Missouri and Columbia that she mentioned during her hearing.  And with her authorization, try and obtain all outstanding records.

2.  Also obtain and associate with the claims file all outstanding VA treatment records since January 2012 for these claimed disabilities of sleep apnea and a stomach disorder (ulcers).  Also print a copy of the private sleep study that was scanned into the Veterans Health Information Systems and Technology Architecture (VISTA).

3.  Then arrange for a VA compensation examination of the Veteran's stomach for an opinion concerning the nature and likely etiology of her claimed stomach disorder (including especially her reported ulcers).  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.

a) The examiner should obtain a complete medical history of this disorder from the Veteran.


b) Based on a review of the records, examination, and history, the examiner must opine on the following:

* What is the likelihood (i.e., likely, at least as likely as not, or unlikely) that any currently diagnosed stomach disorder has been caused by the service-connected anxiety disorder?

* What is the likelihood that any currently diagnosed stomach disorder alternatively is being aggravated (meaning permanently worsened) by the service-connected anxiety disorder?

c) The examiner must be certain to comment on both causation and aggravation and must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

3.  Review the VA examination report to ensure it contains the required responses.  If it does not, obtain all necessary additional information.

4.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and her representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



